Exhibit 10.30

Template 1

December 31, 2010

General Motors Company 2010 Equity Grant Award Agreement

2010 Short Term Incentive Equity & 2010 Long Term Incentive Equity

Private and GM Confidential

[insert name of Participant]

[insert location (e.g., GM do Brasil) of Participant]

Dear [insert name]

This letter describes the details under which you are being granted a Stock
Award under the General Motors Company (GM) 2009 Long-Term Incentive Plan, as
amended December 22, 2010 (the Plan).

A copy of the Plan can be found on Execunet in MySocrates. Capitalized terms
used in this Award Agreement have the meaning given in the Plan unless noted
otherwise. In the event of any conflict between this Award Agreement and the
Plan, the terms of this Award Agreement shall prevail.

The full terms of your Award are set out in this Award Agreement and the Plan.

Details of the Award

 

Feature

  

Description

Issuer   

General Motors Company, a Delaware corporation

Number of Shares Granted to You    [insert number] Restricted Stock Share (RSs)
under the General Motors Company 2009 Long-Term Incentive Plan as amended
December 22, 2010. Grant Date    December 31, 2010 Proration Date    Not
Applicable Payment    No amount is payable by you for the issuance of this Stock
Award or in connection with the settlement of any Stock Award. Nonforfeitability
   This Award is not subject to forfeiture. Performance Condition    Not
applicable



--------------------------------------------------------------------------------

Settlement Conditions and Settlement Date(s):   

Shares of GM Common Stock will be transferred to your account at Solium Capital
on the Grant Date and will be restricted from sale or transfer until the
Settlement Date(s). The Stock Award is non-forfeitable during the restriction
period.

 

The restrictions from sale or transfer of Shares underlying this Stock Award
will lapse on the following Settlement Date(s) :

 

XXX shares delivered will become unrestricted December 31, 2011

XXX shares delivered will become unrestricted December 31, 2013

Form of Payment    Shares of GM Common Stock credited to your account at Solium
on the Grant Date will become unrestricted on the Settlement Date(s) above.
Termination of Employment    Stock Awards will become unrestricted and
transferrable on the scheduled Settlement Date(s) Important Information about
TARP    The Corporation is subject to the requirements of the American Recovery
and Reinvestment Act of 2009, and regulations issued by the U.S. Department of
the Treasury thereunder. These requirements are known as “TARP” and are
interpreted by the Office of the Special Master for TARP Executive Compensation.
This Award may become subject to special requirements under TARP. If necessary,
we have the right to change this Award, or interpret its provisions, so as to
make it comply with TARP and rulings by the Special Master thereunder. In
general, TARP applies to Awards granted to or held by the 100 most highly
compensated employees of the Corporation and its Subsidiaries, and more
stringent requirements apply to Awards granted to or held by the 25 most highly
compensated employees. The determinations of these groups are made annually. If
your Award is or becomes subject to TARP or to any rulings of the Special
Master, you will be informed. Certain Defined Terms    Certain terms used in
this Award Agreement are defined in the Plan document. Some of these definitions
are summarized below.

Additional Terms

The following additional terms apply to this Stock Award, your participation in
the Plan and the grant of this Stock Award to you. By accepting the Grant you
irrevocably agree and acknowledge in favor of GM that:

 

1. to enable GM to issue you Stock Awards (and any Shares), and administer the
Plan and any Award, you consent to the exchange and disclosure of your personal
information, including transmission of that information from your country of
employment, residence or citizenship, to other countries;

 

2. the Plan is established voluntarily by GM, it is discretionary in nature and
it may be modified, suspended or terminated by GM at any time, as provided in
the Plan;

 

3. the Award and your participation in the Plan is not offered in lieu of, or in
substitution for, any payment of remuneration, severance payments, leave
entitlements, or any other compensation payable to you;

 

2



--------------------------------------------------------------------------------

4. participation in the Plan is voluntary and occasional and does not create any
contractual or other right to future participation in the Plan, Awards or
benefits in lieu of participation in the Plan, even if Awards are offered
repeatedly;

 

5. Awards under, and your participation in, the Plan do not form part of your
remuneration for the purposes of determining payments in lieu of notice of
termination of your employment of office, severance payments, leave
entitlements, or any other compensation payable to you. No Award, payment, or
other right or benefit, under the Plan will be taken into account in determining
any benefits under any pension, retirement, savings, profit-sharing, group
insurance, welfare or benefit plan of any GM Subsidiary;

 

6. GM, any of GM’s Subsidiaries, their respective affiliates, officers and
employees make no representation concerning the financial benefit or taxation
consequences of any Award or participation in the Plan. You are strongly advised
to seek your own professional legal and taxation advice concerning the impact of
the Plan and your Award;

 

7. the future value of the underlying Shares is unknown and cannot be predicted
with certainty and the Shares may increase or decrease in value;

 

8. you will have no entitlement to compensation or damages as a result of any
loss or diminution in value of Shares, RSUs or any other rights acquired
contract; pursuant to the Plan, including, without limitation, as a result of
the termination of your employment by GM or any of its Subsidiaries for any
reason whatsoever and whether or not in breach of; and

 

9. you have read this Award Agreement and the Plan carefully and understand
their terms.

Acceptance Offer

To accept this offer you will need to follow the link below and indicate your
acceptance of all the terms outlined in this Agreement and the Plan not later
than January 31, 2011. In the United States, this Award will be taxable income
for 2010 regardless of the timing of your acceptance. If you do not accept the
grant by that time, this offer will lapse and be incapable of acceptance (unless
otherwise agreed to by GM).

Method of Acknowledgement.

If you have any questions concerning this offer or the Plan you should refer to
Execunet or Global Compensation (Chris Tipton +1-313-665-3012).

 

Yours sincerely,

 

3